Citation Nr: 1615083	
Decision Date: 04/13/16    Archive Date: 04/26/16	

DOCKET NO.  13-23 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus and erectile dysfunction.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

6.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

7.  Entitlement to a rating in excess of 30 percent for nephropathy and hypertension.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

In April 2015, the Board remanded the case for further development.

Pursuant to the Board's April 2015 remand, the RO issued a statement of the case in October 2015 regarding the issue of entitlement to an effective date earlier than October 8, 2009, for the grant of service connection for PTSD.  As the Veteran did not file a timely substantive appeal, this issue is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Diabetes mellitus requires restricted diet and insulin, but does not require regulation of activities.

3.  There is no evidence of penile deformity or loss of any part of the penis.

4.  The Veteran's peripheral neuropathy of the upper and lower extremities has been productive of no more than mild, incomplete paralysis.

5.  Nephropathy and hypertension was productive, at worst, of persistent albuminuria with no edema and BUN to 19mg and creatinine to 1.20mg; no definite decrease in kidney function; and diastolic blood pressure readings less than 110 and systolic blood pressure readings less than 200.

6.  The Veteran's service-connected disabilities are not so severe as to preclude him from obtaining and retaining substantially gainful employment consistent with his education and occupational background.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus and erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

3.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8620 (2015).
 
4.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8620 (2015).

5.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8613 (2015).

6.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8613 (2015).

7.  The criteria for a rating in excess of 30 percent for nephropathy and hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7541 (2015).

8.  The criteria a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As to an increased rating for PTSD, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  As to the other issues on appeal, a standard January 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  

The Veteran has been provided VA medical examinations in connection with the claims.  Most recently, the Veteran was provided VA medical examinations in October 2015 pursuant to the Board's April 2015 remand.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II.  Analysis

Increased Ratings

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

PTSD

The Veteran seeks an initial rating in excess of 30 percent for PTSD, which is rated under Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."

Under Diagnostic Code 9411, the criteria for a 30 rating include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted if evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The RO denied service connection for PTSD in July 2008 and December 2009.  In April 2010, the Veteran filed an application to reopen the claim for service connection for PTSD.

During a November 2010 VA examination, the Veteran reported that he has been married to his wife for 39 years and that they share four children and 10 grandchildren.  The Veteran reported that he worked at FedEx for many years and that he got along well with coworkers and supervisors.  He reported that he was presently employed at a local pool and had no problems with anger or other concerns.  He also reported difficulty with crowds, sleep, and irritability.  The examiner provided a global assessment of functioning (GAF) score of 60 and noted a history of a GAF score of 50.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In December 2012, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating with an eventual effective date of October 8, 2009.

In April 2011, the Veteran stated that his symptoms include "flattened affect, stereotyped speech, panic attacks more than twice a week, difficulty understanding complex commands long term memory loss, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty maintaining effective social relationships."

In February 2012, a private physician opined, without rationale, that the Veteran's PTSD causes problems in busy, overstimulating, and loud environments and in situations with new people.

During a May 2013 VA examination, the Veteran reported that he continues to have a good relationship with his wife and family.  He reported that his wife and daughter do his finances and errands because of his increasing memory loss.  He also noted that he attends church regularly and is active in ministry:  going door to door providing assistance to elderly.  The Veteran reported incidents of losing his temper, to include arguing with his wife and growing agitated on the road.  He reported that he feels uncomfortable during conflicts and that his anger does not escalate beyond yelling.  He denied assaultiveness.  He reports monthly memories of military experiences.  The examiner noted that mental status examination was normal, but noted symptoms of anxiety and mild memory loss such as forgetting names, directions or recent events.  The examiner provided a GAF score of 70.  The examiner opined that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In June 2013, three potential employers reported that they would not hire the Veteran because of his physical and mental disabilities.  In a May 2014 VA treatment record, the Veteran reported that his memory continues to decline.  He also reported depression and that his wife and him have not been close since 2002.  In November 2014, the Veteran noted that he feels hopeless at times but that he does not have suicidal ideation.  In January 2015, the Veteran reported shorter temper, decreased church attendance, and increased isolationism.  A July 2015 VA treatment note shows that the Veteran's functional abilities continue to decline due to nonservice-connected dementia.

During the October 2015 VA examination, the Veteran reported that he continues to have a good marriage and good relationships with his family and that he spends most of his time at home with his wife and grandchildren.  The Veteran noted that while he engages in limited social and leisure activities, he enjoys going to the beach and spending time with his family, though he needs help to engage in most activities.  The Veteran reported that he has been unable to work since he suffered a serious head injury in 2005.  The Veteran reported that he generally got along well with co-workers and supervisors when he was employed though he experienced mild, periodic irritability.  The examiner agreed with the 2013 VA examiner's opinion that the Veteran's PTSD does not prevent the Veteran from engaging in an occupation.  The examiner explained that the Veteran experienced mild impairment during his career due to PTSD, noting that he experienced mild occupational impairment due to irritability though he engaged in satisfactory work performance most of his life.  The examiner noted that the Veteran suffers from significant social and occupational impairment and memory loss due to dementia, which was diagnosed in 2013, and that dementia is not related to PTSD.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In December 2015, the Veteran reported that he has had difficult confrontations in work and family, anxiety, irritability, and difficulty in crowds and that the October 2015 VA examiners reports to the contrary are false.

Initially, the Board finds that the Veteran's report of symptoms in April 2011 is inconsistent with the other evidence of record.  Specifically, the Veteran reported that he experiences of all the symptoms listed under a 50 percent rating.  While there is evidence of memory loss, impaired judgment, impaired abstract thinking, and difficulty maintaining effective social relationships, there is no lay or medical evidence of flattened affect, stereotyped speech, panic attacks more than twice a week, difficulty understanding complex commands.  At best, these symptoms occurred in isolation and were never reported, in which case they do not accurately represent the Veteran's disability picture.  See 38 C.F.R. § 4.2 (2015).  Moreover, these symptoms are generally inconsistent with those recorded in the numerous VA and private treatment records.  For these reasons, the Board finds that the report of flattened affect, stereotyped speech, panic attacks more than twice a week, difficulty understanding complex commands is not credible or probative to his overall psychiatric disability picture.

Additionally, the Board finds persuasive the October 2015 VA examiner's opinion that the Veteran's memory loss and associated impairment of judgment and thinking, are not manifestations of his service-connected psychiatric disorder, but rather his nonservice-connected dementia.  The examiner is a psychologist who reviewed the Veteran's file and supported his conclusion with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  Moreover, the examiner's opinion is in step with medical treatment records that show progressively increasing incidents of memory loss and inability to perform activities of daily living since the onset of dementia.

During the pendency of the appeal, the Veteran's psychiatric disorder has been characterized by depressed mood, anxiety, difficulty with crowds, sleep impairment, irritability, and difficulty with relationships.  The Board finds, primarily based on the November 2010, May 2013, and October 2015 VA examiners, that these symptoms has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by the current 30 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board also finds that the next higher rating, 50 percent, is not warranted at any time during the pendency of the appeal.  While the Veteran's depressed mood, anxiety, difficulty with crowds, sleep impairment, irritability, and difficulty with relationships are similar to symptoms associated with 50, 70, and 100 percent ratings, these levels of severity contemplate occupational and social impairment with reduced reliability and productivity; occupational and social impairment, with deficiencies in most areas; and total occupational and social impairment.  Moreover, such deficiencies must be "due to" the symptoms listed for the 50, 70, and 100 percent rating levels, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  That is, for instance, simply because the Veteran suffers from depressed mood and anxiety, and because the 50 percent level contemplates disturbances in mood and panic attacks does not mean his psychiatric disorder rises to the 50 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of panic attacks and depression.  Thus, the level of severity is of primary importance.

The Board finds that the Veteran's symptoms do not occur at the severity, frequency, or the duration required for a 50 percent rating.  Specifically, the Veteran's anxiety and difficulty with crowds do not occur with such severity as the panic attacks that warrant a 50 percent rating.  Despite the Veteran's irritability and occasional arguments history of confrontations with coworkers, his difficulty with relationships has not occurred at such frequency and severity as to cause occupational and social impairment with reduced reliability and productivity.  Specifically, the Veteran has remained married to his wife of over 40 years throughtout the pendency of the appeal, maintained good relationships with his family.  Additionally, he has consistently reported that his irritability and anger did not interfere with his ability to perform his jobs.  See, e.g., VA examination (Nov. 2010).

As to severity, the Veteran explained that his anger does not escalate beyond yelling and that he feels uncomfortable during conflicts.  See VA examination (May 2013).  In fact, the Veteran was active in his church providing assistance to elderly and he worked part time at a local pool.  See id.  While his activity has decreased, the evidence does not suggests that the decrease is attributable to depressed mood, anxiety, difficulty with crowds, sleep impairment, irritability, and difficulty with relationships, but rather the Veteran's nonservice-connected dementia, which requires assistance for most activities of daily living.  Overall, the Board finds, and which is supported by the October 2015 VA examiner, that the service-connected psychiatric disorder is productive of mild symptomatology, which is less than the moderate symptomatology required for a 50 percent rating.  Furthermore, the GAF scores set forth in the VA examination reports reflect the high end of moderate symptoms to the high end of mild symptoms, which are consistent with the Board's findings.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his psychiatric disorder is productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 114.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent for a PTSD; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Diabetes Mellitus with Erectile Dysfunction

The Veteran seeks a rating in excess of 20 percent for diabetes mellitus.

Diabetes mellitus is evaluated under Diagnostic Code 7913, which provides a 20 percent rating for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities' criterion for a 40 or 60 percent rating under Diagnostic Code 7913.  The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).

Complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  As such, the Veteran's erectile dysfunction has been rated with his diabetes mellitus under Diagnostic Code 7913.

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).

The Veteran's erectile dysfunction is evaluated as noncompensable under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power warrants a 20 percent rating.  38 C.F.R. § 4.115b (2015).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31 (2015).  Under Diagnostic Code 7521, a 20 percent rating is warranted for removal of the glans of the penis.  Under Diagnostic Code 7520, a 30 percent disability rating if there is removal of half or more of the penis.

Based on the evidence presented, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted.  In this regard, the Board notes that to warrant a higher rating the evidence must show diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  To warrant a higher rating for diabetes mellitus itself, under Diagnostic Code 7913, the 40 percent criteria are conjunctive not disjunctive.  In other words, there must be insulin dependence and restricted diet and regulation of activities.  

Here, the evidence of record shows the Veteran's diabetes mellitus requires insulin and a restricted diet.  The record fails to show the Veteran's diabetes mellitus requires regulation of activities.

In this regard, the February 2012 and October 2015 VA examination reports specifically show that the Veteran's diabetes mellitus does not restrict his ability to perform strenuous activities.  Indeed, the Veteran's treatment providers encourage him to exercise; however, there is no medical evidence that the Veteran must avoid such activity to avoid hypoglycemic episodes.  See, e.g., Prescription instructions (Oct. 19, 2011).  To that end, there is no evidence of hypoglycemic episodes or ketoacidosis.  See VA examinations (Feb. 2012; Oct. 2015).

Therefore, because the evidence of record shows that the Veteran's diabetes mellitus does not require the regulation of activities at any point in time during the course of the appeal, the Board finds that the Veteran's current diabetes mellitus symptoms do not more closely approximate the rating criteria for a rating in excess of 20 percent under Diagnostic Code 7913.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements.  In this regard, the Veteran is competent to report what he sees and feels.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, in this case, the medical evidence of record clearly shows that a physician has never indicated that regulation of the Veteran's activities is required on account of his diabetes mellitus.  For these reasons, a rating in excess of 20 percent for diabetes mellitus is not warranted.

Most recently, an October 2015 VA examination revealed that the Veteran's penis and urethra are normal.  There is no lay or medical evidence to indicate that an actual penile deformity is present, or that any portion of the penis or the glans of the penis has been removed, or that testis atrophy or removal is present.

Without evidence of deformity of the penis, the Veteran does not meet the criteria for a compensable rating under Diagnostic Codes 7520, 7521 or 7522.  Although the Veteran has been assigned a noncompensable rating for his erectile dysfunction, he is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.  Absent any evidence of loss of penile deformity, the record does not support a separate compensable rating for erectile dysfunction.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for diabetes mellitus or any separate rating for complications that has not already been granted; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Peripheral Neuropathy

The Veteran seeks increased ratings for peripheral neuropathy of the upper and lower extremities.

The Veteran is currently rated for his peripheral neuropathy of the upper extremities under Diagnostic Code 8613, which provides ratings for neuritis of all radicular groups.  Incomplete paralysis is rated under Diagnostic Code 8513, and neuralgia is rated under Diagnostic Code 8713.  Diagnostic Code 8613 provides that mild incomplete neuritis is rated 20 percent disabling; moderate impairment is rated 30 percent (minor) or 40 percent (major) disabling; and severe impairment of the median nerve is 60 percent (minor) or 70 percent (major) disabling.  Complete paralysis warrants a 80 percent (minor) or 90 percent (major) evaluation with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected; adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected; or all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand).  38 C.F.R. § 4.124a, Diagnostic Code 8613 (2015).

The Veteran is currently rated for his peripheral neuropathy of the lower extremities under Diagnostic Code 8620, which provides ratings for neuritis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve is rated under Diagnostic Code 8520, and neuralgia of the sciatic nerve is rated under Diagnostic Code 8720.  Diagnostic Code 8620 provides that mild incomplete neuritis is rated 10 percent disabling; moderate incomplete neuritis is rated 20 percent disabling; moderately severe incomplete neuritis is rated 40 percent disabling; and severe incomplete neuritis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation with foot dangle and drop, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.
 
Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-hand dominant for VA rating purposes.  38 C.F.R. § 4.69 (2015).

During a February 2012 VA examination, the Veteran reported mild paresthesias/dysesthesias of the bilateral upper and lower extremities.  Neurological examinations were normal.  The examiner opined that the Veteran's upper extremity diabetic peripheral neuropathy resulted in mild, incomplete, paralysis of the radial and median nerves.  The examiner opined that the Veteran's lower extremity diabetic peripheral neuropathy resulted in mild, incomplete, paralysis of the sciatic nerve.  The examiner explained that the Veteran's peripheral neuropathy was mild, overall.

During a January 2015 VA examination, the Veteran reported a continuation of the symptoms reported during the February 2012 VA examination with the addition of mild intermittent pain in the lower extremities.  But for decreased sensation to light touch in the feet, neurological examinations were normal.  The examiner opined that the Veteran's upper extremity diabetic peripheral neuropathy resulted in mild, incomplete, paralysis of the radial and median nerves.  The examiner opined that the Veteran's lower extremity diabetic peripheral neuropathy resulted in mild, incomplete, paralysis of the sciatic nerve.

During an October 2015 VA examination, the Veteran reported mild paresthesias/dysesthesias and numbness of the bilateral upper and lower extremities.  Neurological examinations were normal.  The examiner opined that the Veteran's upper extremity diabetic peripheral neuropathy resulted in mild, incomplete, paralysis of the radial nerve and that the median nerve was normal.  The examiner opined that the Veteran's lower extremity diabetic peripheral neuropathy resulted in mild, incomplete, paralysis of the sciatic nerve.

In statements dated January 2014 and December 2015, the Veteran reported pain and numbness in his extremities.

The Board finds, based primarily on the February 2012, January 2015, and October 2015 VA examiners, that the Veteran's peripheral neuropathy of the upper and lower extremities has been productive of no more than mild, incomplete, paralysis.  Accordingly, the Veteran's symptoms most nearly approximate the symptomatology contemplated by the current rating ratings.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8613, 8620.

The Board finds that the next higher ratings-40 percent for the right upper extremity, 30 percent for the left upper extremity, and 20 percent for the lower extremities-are not warranted at any time during the pendency of the appeal.  The Veteran's paresthesias/dysesthesias, pain, and numbness and decreased sensation to light touch in the feet have not been of the severity to warrant a higher rating.  VA examiners consistently found that the Veteran's incomplete paralysis was mild in all extremities.  Given the evidence as outlined above, the Board finds that the current ratings for each extremity adequately reflect the Veteran's current impairment due to the service-connected peripheral neuropathy of his upper and lower extremities.

Accordingly, the preponderance of the evidence is against the assignment of increased disability ratings for the peripheral neuropathy of the four extremities under the applicable rating criteria; there is no doubt to be resolved; and increased ratings are not warranted.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Nephropathy and Hypertension

The Veteran seeks a rating in excess of 30 percent for nephropathy and hypertension, which is currently rated under Diagnostic Code 7541.  Diabetic nephropathy is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2015).  This Diagnostic Code contemplates renal involvement in diabetes mellitus and directs the rater to evaluate this disability as renal dysfunction, which incorporates a hypertension evaluation.  See 38 C.F.R. § 4.115a (2015).

Regarding renal dysfunction, a 30 percent rating is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg; or, creatinine 4 to 8mg; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg; or, creatinine more than 8mg; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

Regarding hypertension, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

In cases involving diabetic nephropathy with hypertension, the Board notes the provisions of 38 C.F.R. § 4.115 (2015), which address nephritis that originates from hypertension, and provide that "separate ratings are not to be assigned for disability from disease of the heart and any form of nephritis on account of the close interrelationships of cardiovascular disabilities."  The provision states that separate ratings would be permitted in cases where a kidney is absent, or where the claimant requires "regular dialysis."

Based on the evidence of record, the Board finds that a higher initial rating is unwarranted as the criteria for a 60 percent rating (or even more severe 80 percent rating) have not been met during the appellate period.

First, an increased rating is not warranted on the basis of albuminuria.  VA examination reports show constant to persistent albuminuria from May 2013 to October 2015, which is one of the criteria for 60 and 80 percent ratings.  However, all of the VA treatment records affirmatively state that there is no edema, which is required for a 60 percent rating.  The constant presence of albumin without swelling is contemplated by the 30 percent rating  Additionally, the Veteran's BUN ranged from 15 to 19mg and creatinine ranged from 0.60 to 1.20mg, both of which are significantly less than the BUN to 40 to 80mg or creatinine to 4 to 8mg required for an 80 percent rating.  See VA examinations (May 2013, Jan. 2015, Oct. 2015).

Second, an increased rating is not warranted on the basis of a definite decrease in kidney function.  The May 2013, January 2015, October 2015 VA examination reports reflect that there was no limitation to sedentary activity from the kidney disorder or markedly decreased function of other organ systems.

Third, an increased rating is not warranted on the basis of hypertension at least 40 percent disabling under Diagnostic Code 7101, which requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  VA treatment records and examination reports show that the Veteran's diastolic pressure was less than 120 and systolic pressure was less than 200 throughout the pendency of the appeal.  For example, the October 2015 VA examination reflected an average blood pressure reading of 120/68.

In sum, the Veteran's nephropathy and hypertension manifestations are more closely approximated by the already-assigned 30 percent rating for renal dysfunction.  This is so with respect to the laboratory findings, kidney function in general and the effects of hypertension.  As such, the preponderance of the evidence is against the assignment of a rating excess of 30 percent for nephropathy and hypertension at any time during the pendency of the appeal; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

Consideration has been given regarding whether the schedular rating is inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for any of the disabilities.

The Veteran's service-connected psychiatric disorder is manifested by signs and symptoms such depressed mood, anxiety, difficulty with crowds, sleep impairment, irritability, and difficulty with relationships, which result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under Diagnostic Code 9411, which sets forth impairment levels that contemplate a broad canvas of symptoms.  

The Veteran's service-connected diabetes mellitus requires a restricted diet and insulin.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 7913, which also accounts for more severe diabetes, not present in this case, to include diabetes requiring regulation of activities; episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations; and visits to a diabetic care provider, including with progressive loss of weight and strength or complications.  

The Veteran's service-connected peripheral neuropathy results in mild, incomplete paralysis and paresthesias/dysesthesias, pain, and numbness and decreased sensation.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under Diagnostic Codes 8613 and 8620, which also account for even more severe paralysis, not present in this case, to include that which results in no active movement possible of muscles below the knee or shoulders.  

The Veteran's service-connected nephropathy and hypertension results in persistent albuminuria with no edema and BUN to 19mg and creatinine to 1.20mg; no definite decrease in kidney function; and diastolic blood pressure readings less than 110 and systolic blood pressure readings less than 200.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under  Diagnostic Codes 7101 and 7541, which also account for even more severe nephropathy, not present in this case, requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg; or, creatinine more than 8mg; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  In short, each of these disabilities does not represent an exceptional or unusual disability picture.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  

TDIU

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Additionally, a veteran may be entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).

The central inquiry "is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making its decision, VA must consider the veteran's education, special training, and previous work experience, but may not take into consideration any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Beaty v. Brown, 6 Vet. App. 532, 534 (1994).

The Veteran is service connected for PTSD, diabetes mellitus, peripheral neuropathy of the upper and lower extremities, diabetic nephropathy with hypertension, and erectile dysfunction.  He contends that the combined effect of these disabilities renders him unemployable.  See, e.g., Board hearing transcript (Jan. 2015).

The Veteran has an associate's degree and retired from FedEx after 20 years working as a driver and ramp agent.  See VA examination (Nov. 2010).  He has been in receipt of disability benefits from SSA throughout the pendency of the appeal that he reports as due to a nonservice-connected back disability and concussion from a post-service job-related injury.  See, e.g., Private treatment record (May 5, 2008).  SSA records also reflect consideration of cognitive disorder and diabetes mellitus.  That Board notes that during the beginning of the appeal, the Veteran worked part time at a pool and provided assistance to local elderly people through his church.

In February 2012, a private treatment provider opined that the Veteran's PTSD causes problems in busy, overstimulating, loud environments and in situations with new people.  The provider also opined that diabetes mellitus and peripheral neuropathy likely limit the Veteran to light activity or sedentary employment activity.  

In February 2012, May 2013, January 2015, and October 2015, VA examiners agreed that service-connected disabilities do not impact the Veteran's ability to obtain and maintain substantial employment.  In October 2015, a VA physician opined that the Veteran has been living with and managing his diabetes mellitus, erectile dysfunction, peripheral neuropathy, nephropathy, and hypertension without restriction.  The physician opined that the Veteran's nonservice-connected dementia limits his ability to obtain and maintain employment.  The physician cited a September 14, 2015, VA treatment record that shows that dementia has progressively limited the Veteran's ability to cook, do laundry, shop, and manage finances and medication due primarily to confusion.

In October 2015, a VA psychologist agreed with an earlier examiner's opinion that the Veteran's service-connected PTSD does not prevent him from engaging in an occupation.  The examiner explained that the Veteran experienced mild impairment during his career due to PTSD, noting that he experienced mild occupational impairment due to irritability though he engaged in satisfactory work performance most of his life.  Like the October 2015 VA physician, the psychologist opined that the Veteran's nonservice-connected dementia causes significant social and occupational impairment.

In consideration of this evidence, the Board finds that the Veteran's service-connected disabilities are not so severe as to preclude him from obtaining and retaining substantially gainful employment consistent with his education and occupational background.  The rationale is that the Veteran's service-connected disabilities do not preclude him from performing physical work.  During the pendency of the appeal, the Veteran has been engaged in a number of physical activities.  Additionally, symptoms of service-connected PTSD present only mild occupational impairment.  The Board finds the October 2015 physician and psychologist's opinions persuasive that any of the Veteran's issues with employment stem from his nonservice-connected dementia.

Accordingly, the preponderance of the evidence is against the claim for TDIU; there is no doubt to be resolved; and TDIU is not warranted.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

An initial rating in excess of 30 percent for PTSD is denied.

A rating in excess of 20 percent for diabetes mellitus and erectile dysfunction is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.

A rating in excess of 20 percent for peripheral neuropathy of the right upper extremity is denied.

A rating in excess of 30 percent for nephropathy and hypertension is denied.

A TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


